Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 20 are pending. 
            Allowable Subject Matter
6. Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed  for reasons argued by applicant in pages 7-9 of the Remarks, filed on December 06, 2022, and dependent claims 2-7, 9-14 and 16-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Hahn (US pat. No 20180054734) prior art of record teaches   a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 8 and 15: 
generate a private security 5G connectivity network for the rapid bandwidth access deployment, wherein the private security 5G connectivity network is not created via virtual private network (VPN); identify an entity requesting communication with a second entity; provide the entity, upon authentication, with a remote point of connectivity for point-to-point connection on the private security 5G network; authenticate a user at the remote point of connectivity, wherein the authentication occurs via a user device associated with the entity over the private security 5G network at the remote point of connectivity; and provide, upon authentication, the user with a dedicated bandwidth pipeline for communication over the private security 5G network via deployment of a 5G-
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
VALIPARAMBIL, US pat.No 20200027629, title “ Plug-IN power and data connectivity micro grids for information and communication technology infrastructure and related methods of deploying such micro grids“. 
Tim, US pat.No 10827335, title “Cognitive Emergency Management On A 5G Telecom Network “. 
Craft, US pat.No 20210358658, title “ Cable for distributing network power and data“
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Date: 2/15/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438